Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 1 of 11 Page ID #:2520




  1
                                                                                                      O
  2
  3
  4
  5
  6
  7
  8                          United States District Court
  9                          Central District of California
 10
 11   SOCHIL MARTIN;                                     Case No. 2:20-cv-01437-ODW-(ASx)

 12                        Plaintiff,

 13         v.                                           ORDER GRANTING MOTION TO
      LA LUZ DEL MUNDO, an                               INTERVENE AND TO STAY
 14   unincorporated association, et al.,
 15                                                      DISCOVERY PENDING CRIMINAL
                           Defendants,                   PROCEEDINGS [50]
 16
 17
 18                                     I.     INTRODUCTION

 19          On February 12, 2020, Plaintiff Sochil Martin initiated this action against

 20   Defendants.1 (Compl., ECF No. 1.) On June 12, 2020, the People of the State of

 21   California filed a Motion to Intervene and to Stay Civil Discovery During Pendency

 22   of Criminal Proceedings (“Motion”). (Mot., ECF No. 50.) For the reasons discussed

 23   below, the Court GRANTS the Government’s motion to intervene and stays discovery

 24   in this action.2

 25
 26   1
        “Defendants” are: Naasón Joaquin Garcia; Communication Center Berea U.S.A. LLC; Jose
 27   Hernandez; Uzziel Joaquin; Silverio Coronado; Aurelio Zavaleta; Jose Luis Estrada; Jonathan
      Mendoza; Alma Elizabeth Joaquin; Benjamin Joaquin Garcia; and Adoraim Josadac Joaquin.
      2
 28     After considering the papers submitted in connection with the Motion, the Court deemed the matter
      appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 2 of 11 Page ID #:2521




  1                            II.     PRELIMINARY MATTERS
  2         Several defendants request that the Court take judicial notice of a transcript of a
  3   press conference purportedly held by Plaintiff and her attorneys.         (See Req. Jud.
  4   Notice 1, ECF No. 59.) Federal Rule of Evidence 201 provides that courts may take
  5   judicial notice of facts that are not subject to reasonable dispute because they can be
  6   “accurately and readily determined from sources whose accuracy cannot reasonably
  7   be questioned.” Fed. R. Evid. 201(b). The accuracy of the purported transcript is
  8   questionable.   The document is not dated, and no individual has attested to the
  9   accuracy of the transcription or translation. (See Decl. of Geoffrey A. Neri (“Neri
 10   Decl.”) Ex. A, ECF No. 58-1.) As such, the Court finds that the accuracy of the
 11   transcript is subject to reasonable dispute and DENIES the Request for Judicial
 12   Notice. (ECF No. 59.)
 13                            III.    FACTUAL BACKGROUND
 14   A.    Civil Complaint
 15         Plaintiff Sochil Martin filed this action, bringing claims under 18 U.S.C. § 1584
 16   (Involuntary Servitude), 18 U.S.C. § 1589 (Forced Labor), 18 U.S.C. § 1590
 17   (Trafficking    With   Respect    to   Forced    Labor    or   Involuntary    Servitude),
 18   18 U.S.C. § 1594 (Conspiracy to Violate the Trafficking Victims Protection
 19   Reauthorization Act), 18 U.S.C. § 1590(b) (Obstructing Enforcement of the
 20   Trafficking Victims Protection Reauthorization Act), 18 U.S.C. § 1593(A)
 21   (Benefitting Financially from Trafficking in Persons), 29 U.S.C. § 201 et. seq.
 22   (Unpaid Labor), California Labor Code sections 1197, 226.7, 1198.5, 203 (Unpaid
 23   Wages), 18 U.S.C. § 1961 et. seq. (Racketeering), California Civil Code section
 24   1708.5 (Sexual Battery), and California Civil Code section 52.4 (Gender Violence).
 25   (See generally Compl. ¶¶ 157–270.)
 26         Plaintiff alleges that from the age of nine to thirty, she was enslaved, trafficked,
 27   and sexually abused by the leaders of La Luz Del Mundo church (“Church”)—Samuel
 28   Joaquin Flores and Naasón Joaquin Garcia. (Id. ¶¶ 2, 4.) Plaintiff further alleges




                                                  2
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 3 of 11 Page ID #:2522




  1   various members of the Church’s senior leadership directed, assisted, conspired, and
  2   acted in concert with each other to commit the abuse and other harms she endured.
  3   (See generally id.) According to Plaintiff, before and after she escaped from the
  4   Church, “she witnessed or learned of hundreds of other children and young women
  5   subjected to sexual abuse” at the hands of the Church’s leadership, and asserts that
  6   “[b]oth sexual abuse and forced labor are systematic practices that have been
  7   institutionalized” within the Church. (Id. ¶ 6.)
  8   B.    Criminal Proceedings
  9         Prior to Plaintiff filing her Complaint, on June 4, 2019, the California
 10   Department of Justice charged Defendant Naasón Joaquin Garcia (“Garcia”) with
 11   sexually assaulting and/or trafficking four Jane Does, including three minors. (See
 12   Mot. 2.)   According to the DOJ’s investigation, Garcia and his co-conspirators
 13   groomed young girls and then recruited them to participate in pornographic photo
 14   shoots for Garcia’s personal enjoyment. (Id.)
 15         On September 26, 2019, the Los Angeles Superior Court granted the
 16   Government’s motion to restrict the identities of the victims and witnesses in the
 17   criminal proceeding, and denied the defense’s motion to discover that information.
 18   (Id. at 3.) To protect their identities, the alleged victims in the criminal case are
 19   identified only as “Jane Does.” (Id.)
 20         In April 2020, the California Court of Appeal, Second District reviewed the
 21   criminal matter, case number B302119. (Id. at 2.) The Court of Appeal ruled that the
 22   Superior Court failed to take a preliminary hearing time waiver, requiring the case to
 23   be dismissed on procedural grounds. (Id.) The Government has represented to the
 24   Court that they will immediately re-file the case upon remittitur and seek to advance
 25   the case within the statutory time frames, to prevent any undue delay or change in
 26   circumstance. (Id.)
 27         The Government now moves to intervene in this action as of right, and in the
 28   alternative, permissively, for the limited purpose of staying discovery until the




                                                  3
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 4 of 11 Page ID #:2523




  1   pending criminal investigation and proceedings against Garcia and his alleged co-
  2   conspirators are resolved. (See generally Mot.) Defendants oppose the Motion. (See
  3   Opp’ns Mot., ECF Nos. 57, 60, 61.) Plaintiff does not oppose the Motion.
  4                                     IV.   DISCUSSION
  5         The Government’s Motion requires a two-step approach: first, the Court must
  6   determine whether intervention is appropriate, and if so, second, it must decide
  7   whether to stay discovery pending the resolution of the criminal proceeding.
  8   A.    Intervention as of Right
  9         The Ninth Circuit requires an applicant for intervention as of right under
 10   Federal Rule of Civil Procedure 24(a)(2) to demonstrate that: (1) the application is
 11   timely; (2) it has a significant protectable interest relating to the property or
 12   transaction that is the subject of the action; (3) the disposition of the action may, as a
 13   practical matter, impair or impede the applicant’s ability to protect its interest; and (4)
 14   the existing parties may not adequately represent the applicant’s interest.
 15   United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004) (quoting United
 16   States v. City of L.A., 288 F.3d 391, 397 (9th Cir. 2002)). “Rule 24 traditionally
 17   receives liberal construction in favor of applicants for intervention.”        Arakaki v.
 18   Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003), cert. denied sub nom. Hoohuli v.
 19   Lingle, 540 U.S. 1017 (2003).
 20         1. Timeliness
 21         The Government’s Motion is timely. See Alisal Water Corp., 370 F.3d at 919.
 22   Courts consider three factors in determining whether a motion to intervene is timely:
 23   “the stage of the proceeding, prejudice to other parties, and the reason for and length
 24   of the delay.” United States v. Oregon, 913 F.2d 576, 588 (9th Cir. 1990). First, the
 25   parties have not engaged in discovery, no trial date has been set, and the Court has not
 26   ruled on any substantive motions. This case is still in the early stages.
 27         Second, the only prejudice that is relevant under this factor “is that which flows
 28   from a prospective intervenor’s failure to intervene after he knew, or reasonably




                                                   4
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 5 of 11 Page ID #:2524




  1   should have known, that his interests were not being adequately represented.” Smith
  2   v. L.A. Unified Sch. Dist., 830 F.3d 843, 857 (9th Cir. 2016) (alteration in original).
  3   Where a motion to intervene comes “well before the court has addressed any of the
  4   parties’ many anticipated motions” this factor weights heavily in favor of granting the
  5   motion. See Nikon Corp. v. ASM Lithography B.V., 222 F.R.D. 647, 649 (N.D. Cal.
  6   2004).   This case is still in the early stages of litigation.          The Government’s
  7   intervention will cause very little (if any) prejudice to Defendants.
  8         Third, the Government filed the Motion only four months after Plaintiff
  9   initiated the action.   The Government appears to suggest that the impact of the
 10   COVID-19 pandemic, stay-at-home orders, and the closure of legal offices delayed its
 11   filing. (Reply ISO Mot. 8, ECF No. 66.) Nevertheless, “[w]here the first and second
 12   timeliness factors weigh in favor of intervention” the motion may be found timely.
 13   See Smith, 830 F.3d at 861.
 14         In sum, the Government filed its Motion only four months after Plaintiff filed
 15   the Complaint—before the parties engaged in any discovery and before the Court
 16   issued any substantive rulings. Despite Defendants’ contentions, a lot of water has not
 17   passed under the metaphorical “litigation bridge” in this case. (See Opp’n 12, ECF
 18   No. 57 (quoting Alisal Water Corp., 370 F.3d at 922).) Accordingly, the Court finds
 19   the Government’s Motion timely.
 20         2. Significant Protectable Interest
 21         The Government has a significant protectable interest in this action. See Alisal
 22   Water Corp., 370 F.3d at 919. “Whether an applicant for intervention demonstrates
 23   sufficient interest in an action is a practical, threshold inquiry.” Greene v. United
 24   States, 996 F.2d 973, 976 (9th Cir. 1993). Although, “[n]o specific legal or equitable
 25   interest need be established,” a movant must still demonstrate a “significantly
 26   protectable interest” in the litigation. Id. Courts have recognized that the government
 27   has “a discernible interest in intervening in order to prevent discovery in the civil case
 28   from being used to circumvent the more limited scope of discovery in the criminal




                                                  5
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 6 of 11 Page ID #:2525




  1   matter.” Sec. & Exch. Comm’n v. Chestman, 861 F.2d 49, 50 (2d Cir. 1988); see also
  2   Sec. & Exch. Comm’n v. Nicholas, 569 F. Supp. 2d 1065, 1068 (C.D. Cal. 2008)
  3   (“[N]umerous courts have allowed the [government] to intervene in a civil case for the
  4   purpose of moving to stay discovery and other proceedings until the resolution of a
  5   related criminal case.”).
  6          The Government argues that it has a significant interest in this litigation because
  7   permitting discovery in this case would impair the criminal investigation and
  8   proceeding. (Mot. 6.) This case and the pending criminal proceeding involve claims
  9   against Garcia for using his position of power within the Church to traffic and commit
 10   sex crimes against young women. (Id.) The Government further argues that it has “a
 11   compelling interest in protecting the physical safety and privacy of the victims” in the
 12   criminal investigation and proceeding, who will likely be the subject of discovery in
 13   this civil case. (Id. at 7.)
 14          Recognizing the importance of protecting the witnesses and victims, the Los
 15   Angeles Superior Court granted the Government’s motion to restrict the identities of
 16   the victims and witnesses in the criminal proceeding. (Id.) Pursuant to that court’s
 17   order, the Government was not required to disclose victim and witness information to
 18   the defense in the criminal matter. (Id.)
 19          The criminal proceeding against Garcia involves similar questions of law and
 20   fact at issue in this case. Both cases accuse Garcia of human trafficking and sexually
 21   assaulting young girls. As this case proceeds, it is highly likely that through discovery
 22   Garcia may seek to circumvent the more limited scope of discovery in the criminal
 23   matter and obtain the identity of victims and witnesses that are protected from
 24   disclosure in that case.3 To illustrate, Plaintiff alleges that before she escaped the
 25   Church, “she witnessed or learned of hundreds of other children and young women
 26   subjected to sexual abuse at the hands of” the Church’s leadership. (Compl. ¶ 6.) The
 27   3
        Garcia’s counsel represents him in both the criminal and civil proceeding. (Mot. 3.) The motions
 28   filed by Garcia in the criminal proceeding and in connection with this Motion suggest he will
      attempt to discover that protected information in this case.



                                                       6
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 7 of 11 Page ID #:2526




  1   factual overlap of the cases suggests that the names of those children and young
  2   women may be the same victims whose identities are protected from disclosure in the
  3   criminal matter. Importantly, the Superior Court issued an order that prohibits Garcia
  4   from discovering the identities of the victims in the criminal proceeding. Therefore,
  5   the Court finds that the Government has sufficiently demonstrated a significant
  6   interest in protecting the identities of the victims and witnesses that may be disclosed
  7   in this case.
  8          3. Impairment of Interests
  9          The Government’s significant interest in maintaining the confidentiality of the
 10   identities of the victims and witnesses in the criminal proceeding will be impaired if
 11   the cases proceed simultaneously. See Alisal Water Corp., 370 F.3d at 919. The
 12   inquiry here is “whether disposition of this action may, as a practical matter, impair or
 13   impede” the Government’s ability to protect its interest. San Joaquin River Grp. Auth.
 14   v. Nat’l Marine Fisheries Serv., No. 1:11-CV-00725 OWW, 2011 WL 2971140, at *6
 15   (E.D. Cal. July 19, 2011). “This requirement demands only a showing that the
 16   applicant ‘would be substantially affected in a practical sense by the determination
 17   made in an action.’” Id. (citing Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810,
 18   822 (9th Cir. 2001)).
 19          The Superior Court’s order prohibiting Garcia from obtaining the names and
 20   addresses of witnesses in the criminal matter does not prevent him or the other
 21   Defendants from obtaining discovery on the same subject in this case. As a result, the
 22   Government’s interest would be practically impaired if discovery commences and
 23   Plaintiff is required to disclose victims’ and witnesses’ identities. The Court finds the
 24   Government satisfies this requirement as well.
 25          4. Inadequacy of Representation
 26          Plaintiff may not adequately protect the Government’s interest in this case. See
 27   Alisal Water Corp., 370 F.3d at 919.        “The burden of showing inadequacy of
 28   representation is ‘minimal’ and satisfied if the applicant can demonstrate that




                                                  7
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 8 of 11 Page ID #:2527




  1   representation of its interests ‘may be’ inadequate.” Citizens for Balanced Use v.
  2   Mont. Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011) (quoting Arakaki, 324 F.3d
  3   at 1086).
  4         The Government’s interest in this action is to keep confidential the identities of
  5   the victims and witnesses in the criminal proceeding. (Reply ISO Mot. 13.) The
  6   Government argues that no party in this case can adequately protect its interest,
  7   because, absent intervention and a court order staying discovery, confidential witness
  8   and victim information will inevitably be disclosed to Garcia. (Mot. 7.)
  9         The Court agrees. No party in this action has interests that align with the
 10   Government’s interest to maintain the confidentiality of witnesses and victims in the
 11   pending criminal case. Plaintiff and Defendants will pursue discovery related to
 12   Plaintiff’s claim that Defendants abused and trafficked young girls and women. It
 13   follows that the identities of those victims will inevitably be the subject of discovery
 14   requests, as the victims’ existence goes to the heart of some of Plaintiff’s claims. As
 15   such, the Parties’ interests in discovery in this case directly conflict with the
 16   Government’s ultimate objective, keeping the identities of those alleged victims
 17   confidential. Therefore, this element is satisfied.
 18         To intervene in this case the Government must demonstrate that: (1) its
 19   application is timely; (2) it has a significant protectable interest; (3) disposition of this
 20   matter may impede its interest; and (4) the parties may not adequately protect its
 21   interest. Alisal Water Corp., 370 F.3d at 919. For the foregoing reasons, the Court
 22   finds the Rule 24(a)(2) requirements met. Accordingly, the Court GRANTS the
 23   Government’s intervention for the limited purpose of filing its motion to stay
 24   discovery pending resolution of the criminal matter.4
 25
 26
 27
      4
 28     In light of this determination, the Court finds the parties’ arguments concerning permissive
      intervention moot.



                                                    8
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 9 of 11 Page ID #:2528




  1   B.    Request to Stay Discovery
  2         The Court next considers the Government’s request to stay discovery. “The
  3   Constitution does not ordinarily require a stay of civil proceedings pending the
  4   outcome of criminal proceedings.” Keating v. Off. of Thrift Supervision, 45 F.3d 322,
  5   324 (9th Cir. 1995). “Nevertheless, a court may decide in its discretion to stay civil
  6   proceedings . . . ‘when the interests of justice seem [] to require such action.’” Id.
  7   (alterations in original) (quoting Sec. & Exch. Comm’n v. Dresser Indus., Inc., 628
  8   F.2d 1368, 1375 (D.C. Cir. 1980)). In deciding whether to stay civil proceedings in
  9   light of parallel criminal proceedings, courts should look to “particular circumstances
 10   and competing interests involved in the case” and consider the following factors:
 11   (1) the plaintiff’s interest in proceeding expeditiously with the litigation and the
 12   potential prejudice of a delay; (2) non-party interests; (3) the public’s interest in the
 13   pending civil and criminal litigation; (4) judicial efficiency; (5) the burden the
 14   proceedings may impose on the defendant; and (6) the extent to which the defendant’s
 15   Fifth Amendment rights are implicated. Id. at 324–25.
 16         Here, the Keating factors weigh heavily in favor of granting a stay of discovery.
 17   First, Plaintiff has not objected to a stay. Second, as discussed above, a paramount
 18   concern here is the Government’s interest in protecting the identities of witnesses and
 19   victims   in   the   related    ongoing    criminal    investigation   and    proceeding.
 20   The Government represents that it will immediately refile the criminal case, however,
 21   even in the interim third-party interests of confidentiality are a significant concern.
 22   Third, the public has a vital interest in preventing parties from using civil litigation to
 23   subvert a criminal prosecution. See Halliday v. Spjute, No. 1:07-CV-00620 AWI
 24   GSA, 2008 WL 5068588, at *4 (E.D. Cal. Nov. 25, 2008) (citing Campbell v.
 25   Eastland, 307 F.2d 478, 487 (5th Cir. 1962)) (“Administrative policy gives priority to
 26   the public interest in law enforcement, such that a trial judge must give substantial
 27   weight to it in balancing the policy against the rights of a civil litigant in prompt
 28




                                                   9
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 10 of 11 Page ID #:2529




   1   determination of his claims.”). It likely that the broader rules of civil discovery could
   2   be used to compromise the ongoing criminal investigation and proceedings.
   3          Fourth, the criminal matter involves overlapping issues of law and fact
   4   concerning the leaders of the Church and allegations of human trafficking and sexual
   5   abuse of young girls.          (See Mot. 11–12.)         Permitting both actions to proceed
   6   simultaneously could expose the victims in the criminal proceeding to needless risk.
   7   Fifth, the burden a stay places on Defendants here is minimal. The Government
   8   explains that, given the “serious nature of the charges and the fact that two of the
   9   defendants remain in custody—Garcia without bail,” the criminal proceeding will be
  10   prioritized by the criminal court system. (Id.) The Government intends to “move
  11   forward as quickly as possible” with the criminal case such that any delay caused by a
  12   temporary stay of discovery here will be relatively short. (Id.) Sixth and finally, in
  13   this case, the Government seeks a stay of discovery—not Defendants.                          Indeed,
  14   Defendants resist the stay. (See Opp’ns Mot., ECF Nos. 57, 60, 61.) As such,
  15   Defendants are not arguing that dual proceedings may prejudice their Fifth
  16   Amendment privilege. Thus, that factor is inapplicable. See, e.g., Sec. & Exch.
  17   Comm'n v. Christian Stanley, Inc., No. CV 11-7147-GHK (MANx), 2012 WL
  18   13009158, at *7 (C.D. Cal. Sept. 6, 2012) (explaining that typically the defendant
  19   seeks a stay and argues discovery will prejudice their Fifth Amendment privilege—
  20   that is not the case here.)
  21          Weighing all the Keating factors, the Court determines that a limited stay of
  22   discovery pending resolution of the criminal proceeding is justified at this time.5
  23                                        V.     CONCLUSION
  24          For the reasons discussed above, the Court hereby GRANTS the Government’s
  25   motion to intervene and stay all discovery in this action pending resolution of the
  26   criminal proceeding, or until the Court determines a stay is no longer
  27   5
        In light of the Court’s determination that a stay of discovery is warranted, it need not consider the
  28   Government’s remaining argument to stay pursuant to 18 U.S.C. § 595(b)(1) (Trafficking Victims
       Protection and Reauthorization Act). (See Mot. 14.)



                                                        10
Case 2:20-cv-01437-ODW-AS Document 108 Filed 09/29/20 Page 11 of 11 Page ID #:2530




   1   warranted. (ECF No. 50.)     Discovery in this case is stayed for 120 days.        The
   2   Government is ORDERED to file a status report regarding the criminal proceeding
   3   explaining to the Court the need to maintain the stay in this action every 90 days. The
   4   Government is ORDERED to file an initial status report regarding the criminal
   5   proceedings by October 14, 2020.
   6
   7         IT IS SO ORDERED.
   8
   9   DATED: September 29, 2020
  10                                            Hon. Otis D. Wright II
                                                United States District Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                 11
